Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Applicant’s response filed on January 22, 2021 is acknowledged and has been entered.  Claims 1-20 are pending.  Claims 21-40 are newly added.
 
Claims 1-40 are discussed in this Office action.

Terminal Disclaimer
The terminal disclaimer filed on January 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,266,893, 10,081,839, 10,083,273, 10,260,096 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The terminal disclaimer overcomes the obviousness double patenting rejection pending in the case.  Further, as noted in the prior action, the claimed method is free of the art, and non-obvious because while the art teaches amplification of cell free nucleic acids and sequencing of these amplified products, none of the prior art teaches or suggests these steps together earlier than the earliest priority date that has support in the priority documents
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM